DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with applicant’s representative David Kerr on June 14th, 2021.
The application has been amended as follows and the changes included below are based on the interview with applicant's representative on 06/14/2021:  
In the claims:
***Note: all unlisted claims remain unchanged***

Claim 1. (Currently Amended) A modular self-returning batting tee device comprising: - a base; - a flexible boot having a rigid profile comprising a series of extended progressively larger compression positions configured provide a compression force resistance, store a body of said spring is not in contact with one or more components of the device when stationary or when stretched, and wherein a user can access and disengage the recoil joint; - a recoil joint anchor securing said non-encased spring to an anchor bar; and - an anchor bar channel configured to hold said anchor bar.

Claim 13. (Currently Amended) A self-returning batting tee comprising: - a base; - a flexible boot configured to be positioned on said base and configured to provide a force resistance, store a body of said spring is not in contact with one or more components of the device when stationary or when stretched, and wherein a user can access and disengage the recoil joint; - a recoil joint anchor securing said non-encased spring to an anchor bar; and - an anchor bar channel configured to hold said anchor bar.

Claim 22. (Currently Amended) A modular batting tee comprising: - a base; - a flexible boot having a rigid profile comprising a series of extended progressively larger compression positions configured provide a compression force resistance, store 

Claim 29. (Currently Amended) A modular batting tee as described in claim 22, wherein said modular pitching attachment comprises a modular pitching attachment having: - a pitching frame supporting a plurality of pitching partitions; and - a frame coupler configured to be coupled with a support arm and/or an extension arm through a frame lock wherein said support arm is further configured to be coupled with said receiver tube positioned within said flexible boot through a flexible boot aperture.

Allowable Subject Matter
Claims 1-25 and 27-29 allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record (Holland (20160303450), Darby (2126245), Liao (20120264548), Durham (20140243116), Hochberg (7704168), Burgess (20110092317), Thurber (20180036615), Clabough (20020091021), Holland (20140302948), White (2976041), Liao (20120264548), Liao (20060264273)) does not teach the recitation 1 claim 1 of “at least one open recoil joint comprising: a receiver tube attachment; a non-encased spring attached to said receiver tube attachment wherein said spring is configured to be open to an external environment and, wherein the body of said spring is not in contact with one or more components of the device when stationary or when stretched, and wherein a user can access and disengage the recoil joint; a recoil joint anchor securing said non-encased spring to an anchor bar; and an anchor bar channel configured to hold said anchor bar,” the recitation in claim 13 of “at least one open recoil joint comprising: a receiver tube attachment; a non-encased spring attached to said receiver tube attachment wherein said spring is configured to be open to an external environment and, wherein the body of said spring is not in contact with one or more components of the device when stationary or when stretched, and wherein a user can access and disengage the recoil joint; a recoil joint anchor securing said non-encased spring to an anchor bar; and an anchor bar channel configured to hold said anchor bar,” and the recitation in claim 22 of “at least one open recoil joint comprising: a receiver tube attachment, a non-encased spring attached to said receiver tube attachment wherein said spring is configured to be open to an external environment and, wherein the body of said spring is not in contact with one or more components of the device when stationary or when stretched, and wherein a user can access and disengage the recoil joint.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711